122 F.3d 1071
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cindy L. GALVAN, Plaintiff-Appellant,v.Dan W. CAROTHERS, Superintendent, Lemon Creek CorrectionalCenter;  Norm Anderson, Correctional Officer,Lemon Creek C.C.;  Richard Franklin,Defendants-Appellees.
No. 96-35981.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 28, 1997.

Appeal from the United States District Court for the District of Alaska John W. Sedwick, District Judge, Presiding
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Former Alaska state prisoner Cindy L. Galvan appeals pro se the district court's denial of her Fed.R.Civ.P. 60(b)(6) motion for relief from the summary judgment entered in her 42 U.S.C. § 1983 action alleging her constitutional rights were violated when she was incarcerated in an all-male, maximum-security prison.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the denial of a Fed.R.Civ.P. 60(b) motion for abuse of discretion, see In Re Hammer, 940 F.2d 524, 525 (9th Cir.1991), and we affirm.


3
Because Galvan filed her Rule 60(b) motion more than ten days after Entry of judgment, we consider only the district court's order denying the motion for reconsideration.  See Maraziti v. Thorpe, 52 F.3d 252, 254 (9th Cir.1995).  Under Rule 60(b)(6), Galvan must show that she suffered injury as a result of a judgment from which she seeks relief, and that circumstances beyond her control prevented her from taking timely action to protect her interests.  See United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir.1993);  see also Wilson v. Moore and Assocs., Inc., 564 F.2d 366, 368 (9th Cir.1977) (because of remedial nature of rule, it must be liberally applied).


4
Upon review of the record, we conclude that the district court did not abuse its discretion by denying Galvan's Fed.R.Civ.P. 60(b)(6) motion.  See Hammer, 940 F.2d at 525.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3